In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-769V
                                          (Not to be published)

*****************************
                                              *
CLIFTON C. EASTIN, as Personal Representative *                           Filed: March 27, 2015
of the Estate of BETTY A. EASTIN, deceased,   *
                                              *
                     Petitioner,              *
                                              *
                v.                            *                           Decision; Attorney’s
                                              *                           Fees & Costs
SECRETARY OF HEALTH AND                       *
HUMAN SERVICES,                               *
                                              *
                     Respondent.              *
                                              *
*****************************

Danielle Strait, Maglio Christopher and Toale, PA, Washington, DC, for Petitioner.

Claudia Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

        On October 3, 2013, Clifton Eastin, as personal representative of the estate of Betty Eastin,
deceased, filed a petition seeking compensation under the National Vaccine Injury Compensation
Program.2 Thereafter, on July 14, 2014, the parties filed a stipulation settling the case and detailing
the amount to be awarded to Petitioner. I subsequently issued a decision finding the parties’
stipulation to be reasonable and granting Petitioner an award as outlined in the stipulation.



1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C. § 300aa-10 through 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
        On March 26, 2015, Petitioner filed another stipulation, this time regarding attorney’s fees
and costs. Petitioner requests reimbursement of attorney’s fees and costs in the amount of
$21,359.89. This amount represents a sum to which Respondent does not object. In addition, and
in compliance with General Order #9, Petitioner and Counsel filed a statement indicating that
Petitioner has advanced no costs in pursuit of this claim.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $21,359.89 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Danielle Strait, Esq. In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2